Name: Commission Regulation (EEC) No 543/93 of 4 March 1993 amending certain aid rates for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 93 Official Journal of the European Communities No L 60/ 11 COMMISSION REGULATION (EEC) No 543 /93 of 4 March 1993 amending certain aid rates for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins (*), as last amended by Regulation (EEC) No 1750/92 (2), and in particular Article 3 (6 ) (a) thereof, The aid for peas , field beans and sweet lupins fixed in advance in certificates issued before 16 November 1992 but used for the identification of peas, field beans and sweet lupins after that date as set out in the Annexes to Commission Regulations (EEC) No 1103 / 92 (10), (EEC) No 1254/92 ("), (EEC) No 1394/92 ( 12), (EEC) No 1534/92 ( 13 ), (EEC) No 1709 /92 ("), (EEC) No 1791 /92 (15 ), (EEC) No 1967/92 (i6), (EEC) No 2208 /92 ( 17), (EEC) No 2394/92 ( «), (EEC) No 2537/92(i9), (EEC) No 2677/92(20), (EEC) No 2702/92 (21 ), (EEC) No 2743 /92(22), (EEC) No 2773 /92(23), (EEC) No 2861 / 92(24), EEC No 2912/ 92(25), (EEC) No 2994 / 92 ( 26), (EEC) No 3169 / 92 (27) and (EEC) No 3304/ 92(2 «) fixing the subsidy on peas, field beans and sweet lupins including those which have been replaced by the amounts in the annexes to Commission Regulations (EEC) No 3939 / 92 (29), (EEC) No 3940/ 92 (3&lt;&gt;) and (EEC) No 3941 / 92 (31 ) are all replaced by the amounts given in the tables in the Annexes hereto . Whereas Council Regulation (EEC) No 3318 / 92 (3 ) modified the agricultural conversion rates set out in the Annexes to Council Regulation (EEC) No 1678 / 85 (4), as last amended by Regulation (EEC) No 3813 /92 (5 ); whereas for the implementation of Article 6 of Council Regulation (EEC) No 1676 / 85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (6 ), as last amended by Regulation (EEC) No 2205 / 90 (7), the amounts in national currency of the aid fixed in advance by the Regulations adopted before 16 November 1992 which took account of the agricultural conversion rates applying at the dates of their entries into force , should be adjusted with effect from that date ; whereas definitive rates of aid were set for the 1992 / 93 marketing year by Commission Regulation (EEC) No 3083 / 92 ( 8 ) for peas, field beans and sweet lupins; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Article 1 of Commission Regulation (EEC) No 3820 / 92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrangements laid down in Regulation (EEC) No 3813 / 92 (9 ), establishes a connection between the agrimonetary arrangements applicable from 1 January 1993 and those applicable beforehand, ( 10 ) OJ No L 117, 1 . 5 . 1992 , p . 44 . ( «) OJ No L 131 , 16 . 5 . 1992, p . 15 . ( 12 ) OJ No L 146, 28 . 5 . 1992, p. 18 . ( 13 ) OJ No L 162, 16 . 6 . 1992 , p . 8 . (*4 ) OJ No L 179, 1 . 7 . 1992, p . 42 . (") OJ No L 182 , 2 . 7 . 1992 , p. 66 . ( 16 ) OJ No L 197, 16 . 7 . 1992, p . 58 . ( 17 ) OJ No L 218 , 1 . 8 . 1992 , p. 41 . ( «) OJ No L 233 , 15 . 8 . 1992, p . 19 . ( 19) OJ No L 254, 1 . 9 . 1992 , p . 37 . (20 ) OJ No L 271 , 16 . 9 . 1992, p . 13 . (21 ) OJ No L 272, 17 . 9 . 1992 , p . 59 . (22 ) OJ No L 277 , 22 . 9 . 1992 , p. 36 . (23 ) OJ No L 280, 24 . 9 . 1992 , p . 26 . (24 ) OJ No L 286 , 1 . 10 . 1992 , p. 33 . (25 ) OJ No L 291 , 6 . 10 . 1992 , p . 13 . (26 ) OJ No L 300, 16 . 10 . 1992, p . 22 . (27 ) OJ No L 317, 31 . 10 . 1992 , p . 28 . (28 ) OJ No L 328 , 14 . 11 . 1992 , p . 35 . (  29 ) OJ No L 399, 31 . 12 . 1992 , p . 1 . (30 ) OJ No L 399 , 31 . 12 . 1992, p. 10 . (31 ) OJ No L 399 , 31 . 12 . 1992 , p . 23 . (!) OJ No L 162 , 12. 6 . 1982 , p. 28 . (2) OJ No L 180 , 1 . 7 . 1992 , p. 17 . (3 ) OJ No L 332, 18 . 11 . 1992 , p. 9 . (4 ) OJ No L 164 , 24 . 6 . 1985 , p. 11 . (5 ) OJ No L 387, 31 . 12 . 1992 , p. 1 . (6 ) OJ No L 164 , 24. 6 . 1985 , p. 1 . (7) OJ No L 201 , 31 . 7 . 1990 , p. 9 . (8 ) OJ No L 314, 30. 10 . 1992 , p. 1 . (9 ) OJ No L 387, 31 . 12 . 1992 , p . 22 . 12 . 3 . 93No L 60/ 12 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1993 . For the Commission Ren6 STEICHEN Member of the Commission 12. 3 . 93 Official Journal of the European Communities No L 60/ 13 ANNEX II PARTIAL AID PEAS AND FIELD BEANS INTENDED FOR ANIMAL FEED  harvested in the United Kingdom  ANNEX I FINAL AID PEAS AND FIELD BEANS INTENDED FOR FOODSTUFF  harvested in the United Kingdom  ( £ per 100 kg) ( £ per 100 kg) Amounts of aid where fixed in advance for the month of Amounts of aid where fixed in advance for the month ofRegulation (EEC) No Date of entry into force of aid Regulation (EEC) No Date of entry into force of aid November November 1103 /92 1 . 5 . 1992 9,314 1254/92 16 . 5 . 1992 9,314 1394 /92 1 . 6 . 1992 9,314 1534/92 16 . 6 . 1992 9,314 1709/92 1.7. 1992 10,142 1791 /92 2. 7 . 1992 10,142 1967/92 16. 7. 1992 10,000 2208 /92 1 . 8 . 1992 10,000 2394/92 16. 8 . 1992 9,882 2537/92 1 . 9 . 1992 9,882 2677/92 16. 9 . 1992 9,882 2702/92 17. 9 . 1992 9,758 2743 /92 22. 9 . 1992 9,716 2773 / 92 24. 9 . 1992 9,716 2861 /92 1 . 10. 1992 9,716 2912/92 7.10.1992 9,690 2994/92 16 . 10. 1992 9,716 3169 /92 1 . 11 . 1992 9,633 3304/92 16 . 11 . 1992 9,540 1103 /92 1 . 5 . 1992 10,491 1254/ 92 16 . 5 . 1992 10,491 1394/92 1 . 6 . 1992 10,044 1534/92 16 . 6 . 1992 9,994 1709/92 1 . 7 . 1992 10,587 1791 /92 2. 7 . 1992 10,587 1967/92 16. 7 . 1992 10,832 2208/92 1 . 8 . 1992 10,862 2394/92 16. 8 . 1992 10,857 2537/92 1 . 9 . 1992 10,792 2677/92 16. 9 . 1992 10,792 2702/ 92 17 . 9 . 1992 10,490 2743/92 22. 9 . 1992 10,346 2773 / 92 24 . 9 . 1992 10,352 2861 /92 1 . 10. 1992 10,631 2912/92 7 . 10 . 1992 10,504 2994/92 16. 10 . 1992 10,333 3169/92 1 . 11 . 1992 9,993 3304/92 16. 11 . 1992 9,740 ANNEX III PARTIAL AID SWEET LUPINS INTENDED FOR ANIMAL FEED  harvested in the United Kingdom  ( £ per 100 kg) Amounts of aid where fixed in advance for the month ofRegulation (EEC) No Date of entry into force of aid November 1103 / 92 1 . 5 . 1992 12,885 1254 /92 16 . 5 . 1992 12,885 1394/92 1 . 6 . 1992 12,289 1534 / 92 16. 6 . 1992 12,223 1709 /92 1 . 7 . 1992 13,021 1791 /92 2 . 7 . 1992 13,021 1967/92 16 . 7 . 1992 13,399 2208 /92 1 . 8 . 1992 13,439 2394/92 16 . 8 . 1992 13,474 2537/92 1 . 9. 1992 13,388 2677/92 16 . 9 . 1992 13,388 2702/92 17. 9 . 1992 13,030 2743 /92 22 . 9 . 1992 12,853 2773 /92 24. 9 . 1992 12,861 2861 / 92 1 . 10 . 1992 13,234 2912/92 7 . 10. 1992 13,073 2994/92 16 . 10 . 1992 12,836 3169/92 1 . 11 . 1992 12,412 3304 / 92 16 . 11 . 1992 12,110 No L 60 / 14 Official Journal of the European Communities 12 . 3 . 93 ANNEX IV EXCHANGE RATE OF THE ECU TO BE USED  applicable from 1 May 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency , ECU 1 = 42,4032 7,84195 2,05586 239,353 128,883 6,89509 0,767417 1 538,24 2,31643 173,915 0,703336  applicable from 16 May 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency , ECU 1 = 42,4032 7,84195 2,05586 242,123 128,883 6,89509 0,767417 1 538,24 2,31643 171,432 0,703336  applicable from 1 June 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency, ECU 1 = 42,4032 7,84195 2,05586 244,705 128,366 6,89509 0,767417 1 538,24 2,31643 170,832 0,703336  applicable from 16 June 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency , ECU 1 = 42,4032 7,84195 2,05586 247,243 128,366 6,89509 0,767417 1 538,24 2,31643 170,832 0,703336  applicable from 1 July 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency , ECU 1 = 42,4032 7,84195 2,05586 249,150 129,301 6,89509 0,767417 1 538,24 2,31643 170,536 0,704647  applicable from 2 July 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency , ECU 1 = 42,4032 7,84195 2,05586 249,150 129,301 6,89509 0,767417 1 538,24 2,31643 170,536 0,704647 12 . 3 . 93 Official Journal of the European Communities No L 60/ 15  applicable from 16 July 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,429 6,89509 0,767417 1 538,24 2,31643 172,969 0,696904  applicable from 1 August 1992  BLEU DK DE EL ES FR IRL IT NL PT VK h national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 130,552 6,89509 0,767417 1 538,24 2,31643 172,969 0,696904  applicable from 16 August 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,942 6,89509 0,767417 1 538,24 2,31643 172,969 0,720432 - applicable from 1 September 1992 - BLEU DK DE EL ES FR IRL IT NL PT VK In national currency, ECU 1 = 42,4032 7,84195 2,05586 251,757 130,391 6,89509 0,767417 1 538,24 2,31643 177,640 0,720432  applicable from 16 September 1992 - BLEU DK DE EL ES FR IRL IT NL PT VK In national currency, ECU 1 = 42,4032 7,84195 2,05586 251,757 130,391 6,89509 0,767417 1 538,24 2,31643 177,640 0,720432  applicable from 17 September 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency , ECU 1 = 41,9547 7,75901 2,03412 251,726 131,222 6,82216 0,759300 1 636,61 2,29193 177,208 0,722129  applicable from 22 September 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency, ECU 1 = " 41,9547 7,75901 2,03412 251,130 139,448 6,82216 0,759300 1 673,51 2,29193 176,289 0,755006 No L 60 / 16 Official Journal of the European Communities 12 . 3 . 93  applicable from 24 September 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency , ECU 1 = 41,9547 7,75901 2,03412 251,130 139,898 6,82216 0,759300 1 673,51 2,29193 172,294 0,777949  applicable from 1 October 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency , ECU 1 = 41,9547 7,75901 2,03412 251,130 137,512 6,82216 0,759300 1 673,51 2,29193 176,481 0,777949  applicable from 7 October 1992  BLEU DK DE EL ES FR IRL IT NL PT VK [n national currency , ECU 1 = 41,9547 7,75901 2,03412 253,555 137,512 6,82216 0,759300 1 759,97 2,29193 176,481 0,800437  applicable from 16 October 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency , ECU 1 = 41,9547 7,75901 2,03412 255,153 140,422 6,82216 0,759300 1 759,97 2,29193 176,481 0,786924  applicable from 1 November 1992  BLEU DK DE EL ES FR IRL IT NL PT VK [n national currency , ECU 1 = 41,9547 7,75901 2,03412 254,772 139,755 6,82216 0,759300 1 715,73 2,29193 175,371 0,803819  applicable from 16 November 1992  BLEU DK DE EL ES FR IRL IT NL PT VK In national currency , ECU 1 = 41,9547 7,75901 2,03412 254,772 140,670 6,82216 0,759300 1 682,77 2,29193 175,371 0,809399